DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Glueck on 4 June 2021.

Claims 5, 9, 11, and 17 of the application have been amended as follows: 

5. The sheet conveying apparatus according to claim 1, wherein the pinion gear and the restricting portion are provided on [[a]] the moving portion which is movable in the sheet width direction.
9. [[he]] The image reading apparatus according to claim 7, wherein the restricting portion is rotated by being pressed by the one guide member 
11. The image reading apparatus according to claim 7, wherein the pinion gear and the restricting portion are provided on [[a]] the moving portion which is movable in the sheet width direction.
17. The image forming apparatus according to claim 13, wherein the pinion gear and the restricting portion are provided on [[a]] the moving portion which is movable in the sheet width direction.

Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11, 13, 15, 17, and 18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653